Citation Nr: 0318304	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
elbow injury.  

2.  Entitlement to service connection for residuals of a 
bilateral hand injury.  

3.  Entitlement to service connection for residuals of a left 
arm injury.  

4.  Entitlement to service connection for residuals of a 
right arm injury.  

5.  Entitlement to service connection for residuals of a 
bilateral wrist injury.  

6.  Entitlement to service connection for residuals of right 
elbow injury.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had over 21 years active duty service ending with 
his retirement in September 1991.  

The issues on appeal were originally before the Board of 
Veterans' Appeals (Board) in August 2001 at which time they 
were remanded to the Regional Office (RO) for additional 
evidentiary development.  

The Board notes by way of background that service connection 
has already been established for residuals of a chip fracture 
of the right middle finger.  


FINDINGS OF FACT

1.  The inservice symptoms related to the veteran's upper 
extremities were acute in nature and not representative of 
any chronic disabilities.

2.  The current residuals of injuries to the left elbow, 
bilateral hands, left arm, right arm, bilateral wrists and 
right elbow are the result of post-service employment.  




CONCLUSIONS OF LAW

1.  Residuals of a left elbow injury were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Residuals of a bilateral hand injury were not incurred in 
or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

3.  Residuals of a left arm injury were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

4.  Residuals of a right arm injury were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

5.  Residuals of bilateral wrist injuries were not incurred 
in or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

6.  Residuals of a right elbow injury were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA and 
private medical records, reports of private and VA medical 
examinations, and testimony and correspondence from the 
veteran.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  In April 2003, the veteran informed VA that he 
desired to waive his due process rights and have the Board 
make a decision based on the evidence already of record.  
Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  

Moreover, in an August 2002 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the claimant 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection for the issues on appeal.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

Factual Background

In August 1974, the veteran was treated for a laceration to 
the right hand.  In May 1976, he sought treatment for his 
right hand which was injured while playing volleyball when 
the ball hit his finger tips.  No fracture was found.  

A December 1977 clinical record indicates the veteran was 
complaining of a sore right long finger which he struck on a 
wall.  The impression was sprained hand.  In December 1978, 
the impression was questionable chip fracture.  

In August 1981, the veteran complained of pain in the 
proximal interphalangeal joint of the left hand.  An X-ray of 
the hand failed to reveal any significant abnormalities.  

In October 1986, the veteran complained of left wrist pain 
which had been present for two weeks.  The assessment was 
left wrist sprain.  The injury was to be splinted for three 
days.  

In August 1989, the veteran sought treatment for a swollen 
left hand.  There was a reported history of hitting the hand.  
The assessment was contusion of the left hand.  In September 
1989, it was noted that he had pain in the left hand and 
problems with movement of the hand since 1989.  No fracture 
was present.  The pertinent assessment was status post 
contusion of the left hand.  

In January 1990, it was noted that the veteran had injured 
his left upper extremity, especially his hand, in August 
1989.  He was complaining of weakness in the left hand grip 
which was his dominant hand.  The provisional diagnosis was 
paresis of the left upper extremity.  A February 1990 
clinical record included the impression of weakness of left 
upper extremity without evidence of atrophy, reflex asymmetry 
or weakness.  The examiner doubted the veteran had 
radiculopathy.  A nerve conduction study which was performed 
the same month was interpreted as being normal.  There was no 
carpal tunnel syndrome.  

At the time of a November 1990 service retirement 
examination, the veteran did not report any problems related 
to his left elbow, bilateral hands, left arm, right arm, 
bilateral wrists and right elbow, and clinical examination at 
that time did not reveal any abnormalities of the elbows, 
hands, arms or wrists.

Post-service clinical records reveal complaints referable to 
the left elbow beginning in 1992.   

In April 1992, the veteran complained of tenderness in the 
lateral epicondylus in the left elbow.  The assessment was 
left lateral epicondylitis.  In June 1992, he complained of 
left elbow pain and problems picking up or holding anything.  
The assessment was left lateral epicondylitis.  A July 1992 
VA clinical record indicates that the veteran was complaining 
of pain in his left elbow and a loss of strength in the left 
arm which had been present for two weeks.  The veteran stated 
that he had previously injured his left hand and lower arm 
during active duty service and thought the injury was related 
to the in-service accident.  The diagnosis was lateral 
epicondylitis.  

On VA examination in August 1992, the veteran reported that 
he injured his left arm two years prior in a fall.  He 
complained of intermittent pain in the left arm and both 
hands as well as decreasing strength in the left hand and 
arm.  An X-ray of the left elbow was interpreted as being 
negative.  The pertinent diagnoses were probable tendonitis - 
patellar, of the left elbow and rule out degenerative joint 
disease of the middle finger, proximal interphalangeal joints 
of both hands.  

A private clinical record dated in November 1993 indicates 
that the veteran experienced pain at work when performing a 
certain lifting procedure.  It was noted that the hand 
discomfort appeared to be work related.  

On VA hand examination in February 1994, the veteran 
complained of loss of motion in his right middle finger 
secondary to a fracture may year prior for which service 
connection was in effect.  The diagnosis was history of right 
middle finger fracture with residual loss of motion.  

An October 1993 letter from a private physician indicates 
that an electrodiagnostic examination of the neck, shoulders 
and both upper extremities was normal.  

In November 1993, the veteran wrote on an Authorization for 
Treatment that he injured his hands in November 1993 as a 
result of constantly squeezing anodes traveling down a 
conveyer belt.  

A December 1993 letter from a private physician indicates 
that the veteran had been working at Kaiser Aluminum and 
performing a manual job on a repetitive basis.  He was 
complaining of soreness in both hands.  X-rays of the wrists 
were noted to be unremarkable.  The impression from the 
examination was overuse syndrome.  There was no obvious 
evidence of carpal tunnel syndrome.  The examiner told the 
veteran that he could work but if he continued to have pain, 
he would have to find a more sedentary type of occupation.  

A January 1994 X-ray of the right wrist was noted to be 
unremarkable.  A separate clinical record dated the same 
month indicates that the veteran's hands had improved after a 
job change.  In May 1994, the veteran reported that he 
started having right arm pain in the medial, lateral 
epicondyle and in the ulnar side of the hand and pectoralis 
muscle.  He indicated that the pain radiated to his shoulder 
and trunk.  Gripping activities were noted to be very 
painful.  The assessment was that the veteran's right upper 
extremity showed moderate to severe pain along with decreased 
range of motion, strength, and endurance.  A June 1994 
clinical record includes a diagnosis of right epicondylitis.  
An electromyogram of the right upper extremity was conducted 
the same month which was interpreted as being normal.  A 
lateral epicondylectomy of the right elbow was performed in 
July 1994.  He reported improvement in the elbow after the 
operation.  A December 1994 document reveals the veteran 
reported he injured his arms and elbows as a result of 
constant repetitive motion while employed at Kaiser Aluminum.  
It was indicated that the injury occurred in October 1992.  

A private physician opined in December 1994 that the veteran 
had over use syndrome and lateral epicondylitis of both 
elbows as a result of cumulative trauma incurred over a 
period of three years while the veteran was employed with 
Kaiser Aluminum.  

In a December 1995 statement, a private physician wrote that 
he had evaluated the veteran in the past for injuries 
sustained due to cumulative, repetitive trauma, while the 
veteran was employed at Kaiser Aluminum over a period of 
approximately three years.  It was noted that the veteran was 
determined by court order to be 25% impaired in the right 
elbow and 2% impaired in the left elbow.  At the time of the 
examination, the veteran exhibited evidence of severe lateral 
epicondylitis of the right elbow as well as medial and 
lateral epicondylitis of the left elbow.   

An independent medical examination was conducted in May 1996 
in connection with a Workers' Compensation claim.  It was 
noted that the veteran related a several year history of 
problems with his forearms and elbows, dating back to 1994.  
The doctor opined that the veteran's change of condition 
seemed to be related to his work with Kaiser Aluminum.  

In August 1997, an impression of bilateral cubital tunnel 
syndrome was made by a private physician.  It was noted that 
the veteran had been having bilateral elbow, wrist and hand 
discomfort which had been present for approximately five 
months.  The pain began while working a cash register 
frequently and doing a large amount of folding.  

In July 1998, a private physician noted that the initial 
problems with the veteran's hands began while he was working 
for Kaiser Aluminum in 1992.  It was the doctor's opinion 
that the injuries to the veteran's arms and hands were 
incurred during his employment by Kaiser Aluminum and were 
not aggravated by his subsequent employment at Dillard's.  

In December 1999, a private physician opined that the 
weakness and discomfort in the veteran's left elbow 
contributed to overusing the right elbow and had contributed 
in some fashion to the development of right ulnar neuropathy 
requiring surgery.  

A private physician prepared an examination report in 
September 2000.  The examiner noted the veteran's reported 
history working as a mail handler during active duty and also 
referenced medical documents dated during active duty and 
after active duty.  The examiner opined that the veteran had 
left upper extremity neuropathy associated with left elbow 
and wrist pain which developed as a result of repetitive 
activities performed by the veteran during active duty.  It 
was noted that the veteran's left upper extremity traumatic 
injury had been well documented for which he was diagnosed 
with carpal tunnel syndrome.  The examiner noted that the 
post-discharge work performed by the veteran exacerbated the 
military injury.  The examiner further opined that the 
veteran had moderate to severe right upper extremity 
dysfunction with medial and lateral epicondylitis with 
associated weakness of the upper extremity both proximally at 
the triceps muscle and distally in grip strength.  He noted 
that symptomatology for this upper extremity injury did have 
its onset during the course of the veteran's active duty 
service.  He further opined that there was no relationship 
between the veteran's right elbow symptomatology and his 
active duty service.  

The veteran testified before the undersigned in October 2000 
that he injured his hand during active duty when he fell and 
also from working the postal system, dragging bags of mail 
and repetitive motion.  He reported that he had been treated 
in San Francisco after his discharge but these records had 
been lost.  He alleged that the problems with his left hand 
began in 1984.  He did not have any further medical evidence 
to submit in support of his claim.  

In August 2001, the veteran sought treatment for left arm 
pain which had been present for twenty days.  He did not 
experience any trauma that he could recall.  X-rays revealed 
some mild joint space narrowing of the C6 joint space.  The 
impression was cervical radiculopathy.  Two days later, he 
was still complaining of cervical pain as well as arm pain.  
Physical examination revealed some dysesthesias in the upper 
extremities in the C5 and C6 distribution with mild axial 
neck pain.  The pertinent assessment was suspected cervical 
spondylosis with possible herniated nucleus pulposus.  

The most recent VA examination was conducted in December 
2002.  The veteran complained of pain in the shoulders going 
down into the arms which had been present for several years.  
He also complained of pain in the wrists and numbness in his 
hands.  His fingers were intermittently swollen.  His main 
complaint was the fact that his hands would go numb without 
sensation and occasionally his fingers would swell.  The 
pertinent diagnoses were normal examinations of the hands, 
elbows and shoulders.  The examiner opined that the veteran's 
complaints regarding his arms, wrists, and hands were not 
service related.  The examiner noted that the veteran's 
private physician provided a statement in December 1995 
indicating that the veteran sustained repeated injuries at 
work while employed by Kaiser Aluminum.  A December 1993 
medical record was referenced as indicating that the 
veteran's forearm conditions were work related at Kaiser 
Aluminum.  A third medical record was referenced as 
indicating that the problems with the veteran's forearms and 
elbows started in 1994 after the veteran's discharge.  
Finally, the examiner noted that examination of the wrists, 
hands, elbows and shoulders was normal.  X-ray examinations 
of the shoulders, wrists, and elbows was unremarkable.  



Criteria

The issue before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

An appellant's belief that he or she is entitled to some sort 
of benefit simply because he or she had a disease or injury 
while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992).

Analysis

The Board first acknowledges that service medical records do 
show symptoms related to the upper extremities.  The evidence 
which supports the veteran's claim includes the service 
medical records which indicate that the veteran was treated 
on several occasions for problems with his left upper 
extremity.  Additionally, the veteran sought treatment from 
VA in 1992, complaining of problems with his left elbow and 
hand.  At that time, he attributed the problems to his active 
duty service.  Finally, the veteran's claim is supported by 
the report of the private physician dated in September 2000.  
This physician affirmatively opined that the veteran's left 
upper extremity symptomatology as well as the right upper 
extremity symptomatology, with the exception of the right 
elbow, was service related.  

The evidence which weighs against the veteran's claims 
include the fact that there was no objective evidence of any 
upper extremity symptomatology from approximately February 
1990 until April 1992.  The symptomatology the veteran 
reported in July 1992 had only been present for two weeks.  
This fact pattern indicates to the Board that there was no 
continuous symptomatology from discharge from active duty to 
1992.  

Further weighing against the grant of service connection for 
any of the claimed disabilities on appeal are the opinions 
from three different health care professionals (December 1994 
and 1995, J.M., M.D; May 1996, J.F.B., M.D.; and July 1998, 
A.C.J., M.D.)and one VA physician which link the upper 
extremity symptomatology to the veteran's post-service 
employment at Kaiser Aluminum.  The Board places greater 
probative weight on the cumulative findings of four health 
care professionals who attributed the symptomatology to the 
veteran's post-service employment.  The Board notes that both 
the private physician who promulgated the September 2000 
report which supports the veteran's claim and the VA examiner 
who conducted the December 2002 VA examination both reported 
that they had access to and had reviewed the veteran's 
service medical records as well as post-service medical 
records.  

The veteran himself has provided different accounts of when 
his upper extremity symptomatology started but the majority 
of his statements indicate the disability began after his 
discharge.  He opined to a physician in 1992 that the upper 
extremity symptomatology he had at that time might be linked 
to his active duty service, but in November 1993 he wrote 
that he injured his hands and wrists by constantly squeezing 
anodes and lifting anodes.  In December 1994, he wrote that 
he injured his arms, elbows and knees as a result of 
repetitive motion from post-service employment beginning in 
October 1992.  In May 1996, he informed a private physician 
that he had problems with his forearms and elbows dating back 
to 1994.  As a lay person, the veteran is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, he is competent to report on when he 
experienced upper extremity symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent only when it regards features or symptoms of injury 
or illness).  The preponderance of the veteran's statements 
indicate that his upper extremity symptomatology began after 
discharge from active duty.  The Board notes the veteran 
received Workman's Compensation due to injuries he sustained 
on the job while working for Kaiser Aluminum.  

Based on the above, the Board finds the preponderance of the 
evidence demonstrates that the upper extremity symptomatology 
for which service connection is claimed was not incurred in 
or aggravated by the veteran's active duty service but rather 
was the result of his post-service employment.  While certain 
pertinent symptoms were noted during service, any injuries 
had apparently resolved before the end of the veteran's 
service as demonstrated by the negative retirement 
examination in November 1990.  In other words, the upper 
extremity complaints and symptoms noted during service were 
acute in nature and did not result in current chronic 
disability.  The totality of the evidence shows that current 
problems with the upper extremities are related to post-
service employment injuries.  Under the circumstances, there 
is no basis for service connection. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to any of the issues on appeal.  




ORDER

The appeal is denied as to all issues.   



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

